DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Statement of Reasons for Allowance
1.	Claims 14, 2-4, 8-13    allowed.
2.	The following is an examiner’s statement of reasons for allowance:
Regarding Claim 14, closest prior art of record considered, Fan et al. (US 7,446,284) discloses a ceramic structure (10, Figures 1-4) including 
a ceramic base (Claim 3, “…base substrate comprises a sintered ceramic material…”, comprising 8, 5, Figure 1comprising 8,9,5 in Figure 2, also see Figures 3-4) 
being a sintered body (Claim 3, “…base substrate comprises a sintered ceramic material…”), 
composed principally of alumina or a rare-earth metal oxide (Column 2, lines 7-15, “…a base substrate comprising at least one of graphite, refractory metals and alloys, a oxide, nitride, carbide, carbonitride or oxynitride of elements selected from a 
group consisting of B, Si, Ga, refractory hard metals, transition metals, or an oxide, oxynitride of aluminum, and combinations thereof”, Column 3, lines 53-62 discloses base substrate being a nitride selected as aluminum oxide (alumna)”), and
an electrode (comprising 6, Figures 1-4) disposed on the surface of the ceramic base or buried in the ceramic base (Figures 1-4, Column 3, lines 17-21),
wherein the ceramic base has a thermal expansion coefficient of 2.0 to ppm/K over the range of 25°C to 1000°C (Column 5, lines 30-39, Column 6, lines 45-47, “….the 
the principal component of the electrode is metal ruthenium (Column 1, line 66 – Column 2, line 3, “….the film electrode comprises at least one of molybdenum, tungsten, ruthenium, and alloys thereof”, Column 5, lines 31-33, “the film electrode 6 includes a metal, such as, but not limited to, molybdenum (Mo), tungsten (W), ruthenium (Ru) or combinations thereof”), and 
the electrode includes, in addition to metal ruthenium, at least one metal such as, but not limited to, Molybdenum, tungsten or combinations thereof or metal-alloy (Column 1, line 66 – Column 2, line 3, “….the film electrode comprises at least one of molybdenum, tungsten, ruthenium, and alloys thereof”, Column 5, lines 31-33, “the film electrode 6 includes a metal, such as, but not limited to, molybdenum (Mo), tungsten (W), ruthenium (Ru) or combinations thereof”).  
Fan does not disclose at least one metal selected from titanium and niobium or a ruthenium-aluminum alloy.  
Fan, as discussed above, discloses partially overlapping CTE ranges and partially overlapping for the temperature (recited range of the ceramic base has a thermal expansion coefficient of 7.5 to 9.5 ppm/K over the range of 40°C to 1200°C and Fan’s disclosed ranges in Column 5, lines 30-39, Column 6, lines 45-47, “….the base coating layer has a CTE ranging from 2.0x10 -6/K to 10x 10 -6/K in a range of 25 to 1000°C” ). 
Fleischer (US 5,011,554, listed as related art in office action, and previously discussed in an interview with Applicant’s attorney) discloses intermetallic compounds 
Fleischer does not specifically disclose a lesser percentage of the ordered body centered cubic structure, or a disclosure of ruthenium percentage without form alloy (for the claimed limitation the ruthenium aluminum alloy being in addition to ruthenium (in the final product).  
Banno et al. (US 2015/0340609) discloses electrode of a switching element formed of ruthenium aluminum alloy by selecting contents of ruthenium and aluminum, having principally of ruthenium (Paragraphs 121-122, 124). Watanabe et al. (US 2014/0285493) and Atsuji et al. (US 2017/0251524) both by same assignee as instant application (Atsuji with priority date 2/29/2016 and Watanabe with priority date 5/22/2013) also discloses ruthenium aluminum alloy for electrode in an electrostatic chuck and advantages of the alloy such as relatively high thermal expansion coefficients due to aluminum and relatively high melting point due to ruthenium (Watanabe Paragraph 14, Atsuji, Paragraph 21).
Closest prior art of record considered, combination of Fan et al. (US 7,446,284) and Fleischer (US 5,011,554), does not disclose at least one metal selected from titanium and niobium or a ruthenium-aluminum alloy included in the electrode, and fully 
Regarding Claim 10, closest prior art of record considered, Nobori et al. (US 2012/0248716) discloses a method of producing a ceramic structure (Abstract, Figures 1-3) including: 
disposing an electrode or an electrode precursor (electrode 14, Figures 1A, 1B) on a surface of a first base (11 in Figure 1A, 12 in Figure 1B, Paragraph 11, “…..c) printing an electrostatic electrode paste on a surface of one of the first and second ceramic calcined bodies to form an electrostatic electrode….”), 
the principal component of the electrode or the electrode precursor including a metal (Paragraph 37, “A paste for forming an electrostatic electrode (hereinafter may be referred to as an "electrostatic electrode paste") …… may contain, for example, a conductive material, …….  Examples of the conductive material include tungsten, tungsten carbide, platinum, silver, palladium, nickel, and molybdenum”),
the first base being a compact, a calcined body, or a sintered body (Paragraph 40, “… first and second ceramic calcined bodies 11 and 12…”), the principal component of the first base being alumina (Paragraph 46, “….alumina was used as the ceramic material…”; 
stacking a second base (12 in Figure 1A, 11 in Figure 1B) on the first base so as to form a laminated body (Figure1A, 1B, Paragraph 40), the second base being a compact, a calcined body, or a sintered body (Paragraph 40, “… first and second ceramic calcined bodies 11 and 12…”), the principal component of the second base 
firing the laminated body by hot pressing in order to form a ceramic structure (Paragraph 11, “…(d) superposing the first and second ceramic calcined bodies on each other so as to sandwich the electrostatic electrode and subjecting the first and second calcined bodies in such a state to hot-press firing so as to prepare a ceramic sintered body”, Paragraphs 47-50).
Nobori does not specifically disclose metal ruthenium being a principal component of the electrode, wherein the first and second base have a thermal expansion coefficient of 7.5 to 9.5 ppm/K over the range of 40°C to 1200°C, and wherein the electrode or the electrode precursor include, in addition to metal ruthenium, at least one metal selected from titanium and niobium or a ruthenium-aluminum alloy.  
Fan et al. (US 7,446,284) has the teaching of metal ruthenium being a principle component for electrode formed by screen printing on the base in a method of forming a ceramic structure including base formed of compact, a calcined body, or a sintered body and partially overlapping CTE ranges and partially overlapping for the temperature (recited range of the ceramic base has a thermal expansion coefficient of 7.5 to 9.5 ppm/K over the range of 40°C to 1200°C and Fan’s disclosed ranges in Column 5, lines 30-39, Column 6, lines 45-47, “….the base coating layer has a CTE ranging from 2.0x10 -6/K to 10x 10 -6/K in a range of 25 to 1000°C” ) as discussed below.   
Fan discloses a method for producing a ceramic structure (ceramic structure 10, Figures 1-4) including: disposing an electrode or an electrode precursor on a surface of a first base (forming electrode 6 on base 8, Figures 1-3, Column 5, lines 51-67, “…In 
wherein the first base has a thermal expansion coefficient of 2.0 to ppm/K over the range of 25°C to 1000°C (Column 5, lines 30-39, Column 6, lines 45-47, “….the base coating layer has a CTE ranging from 2.0x10 -6/K to 10x 10 -6/K in a range of 25 to 1000°C” ), 
wherein the electrode or the electrode precursor include, in addition to metal ruthenium, at least one metal such as, but not limited to, Molybdenum, tungsten or combinations thereof or metal-alloy (Column 1, line 66 – Column 2, line 3, “….the film electrode comprises at least one of molybdenum, tungsten, ruthenium, and alloys thereof”, Column 5, lines 31-33, “the film electrode 6 includes a metal, such as, but not limited to, molybdenum (Mo), tungsten (W), ruthenium (Ru) or combinations thereof”).  
Fan does not disclose at least one metal selected from titanium and niobium or a ruthenium-aluminum alloy.  
Fan, as discussed above, discloses partially overlapping CTE ranges and partially overlapping for the temperature (recited range of the ceramic base has a 
Fleischer (US 5,011,554, listed as related art in office action, and previously discussed in an interview with Applicant’s attorney) discloses intermetallic compounds of ruthenium and aluminum comprising predominantly of ruthenium (Column 2, lines 33-42) and aluminum at various percentages (Table 1, samples 3-9 has Ru at least 50% or above) and having high hardness up to 1150 degree centigrade and room temperature toughness and discloses ruthenium aluminides having ordered body centered cubic structure with ruthenium in the center and aluminum at the corners, with the ordered body centered cubic structure being at least 80 percent in the ruthenium aluminides (Column 3, lines 5-16).  
Fleischer does not specifically disclose a lesser percentage of the ordered body centered cubic structure, or a disclosure of ruthenium percentage without form alloy (for the claimed limitation the ruthenium aluminum alloy being in addition to ruthenium (in the final product).  
Banno et al. (US 2015/0340609) discloses electrode of a switching element formed of ruthenium aluminum alloy by selecting contents of ruthenium and aluminum, having principally of ruthenium (Paragraphs 121-122, 124). Watanabe et al. (US 2014/0285493) and Atsuji et al. (US 2017/0251524) both by same assignee as instant application (Atsuji with priority date 2/29/2016 and Watanabe with priority date 5/22/2013) also discloses ruthenium aluminum alloy for electrode in an electrostatic 
Closest prior art of record considered, combination of Nobori et al. (US 2012/0248716), Fan et al. (US 7,446,284) and Fleischer (US 5,011,554), does not disclose at least one metal selected from titanium and niobium or a ruthenium-aluminum alloy included in the electrode, and fully overlapping CTE for the recited temperature range, in combination with the other recited elements of the ceramic structure of Claim 14, therefore allowable.  Claim 11 depends from Claim 10.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002.  The examiner can normally be reached on Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/           Examiner, Art Unit 2836, 1/06/2021